932 F.2d 968
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INSURANCE COMPANY OF NORTH AMERICA, a PennsylvaniaCorporation, Plaintiff-Appellee,v.DYNAMIC CONSTRUCTION COMPANY, a Michigan Corporation,Margaret A. Kowal, Jointly and Severally, Defendants,Andrew M. Kowal, Defendant-Appellant.
No. 90-1675.
United States Court of Appeals, Sixth Circuit.
May 14, 1991.

1
Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge

ORDER

2
Andrew M. Kowal appeals pro se from a post-judgment order of the district court in this civil case.  Review of the record shows that the order in question was filed on May 25, 1990.  On May 31, 1990, Kowal served a motion to reconsider that order.  The motion tolled the appeal period pursuant to Fed.R.App.P. 4(a)(4).  Kowal also filed a notice of appeal.  A notice of appeal filed while a time tolling motion is pending has no effect.    Osterneck v. Ernst & Whinney, 489 U.S. 169, 174 (1989).  A subsequent notice of appeal was held to be jurisdictionally defective, and the resulting appeal was dismissed by order of this court in Case No. 90-1754.


3
Accordingly, this appeal is dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.